Citation Nr: 1209043	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee medial meniscus tear status post arthroscopic repair with arthritis, and to include entitlement to a temporary total disability rating for convalescence disability due to surgery and physical therapy.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability, rated under Diagnostic Code 5003-5260 for arthritis and limitation of flexion (right knee arthritis), prior to August 13, 2010.  

3.  Entitlement to a separate disability rating for a right knee disability, specifically status post menisectomy, rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage (right knee menisectomy residuals).  

4.  Entitlement to a higher separate disability ratings for the service-connected right knee arthritis and menisectomy residuals, from August 13, 2010.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979, from February 2002 to March 2002, and from June 2004 to April 2008.  He also served with the Army National Guard; presumably this includes unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and July 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  During the hearing the Veteran submitted additional evidence, including correspondence from physicians and a personal statement.  These submissions were accompanied by a signed waiver of initial RO consideration of this newly-submitted evidence.  

Later in August 2011, September 2011, and October 2011, the Veteran submitted additional evidence without a waiver of initial RO consideration of the submitted medical records and correspondence.  It appears that most of this correspondence and copies of more recent VA medical records have not been reviewed by the Agency of Original Jurisdiction.  Therefore, the Board will remand this additional evidence in accordance with the instructions below.  See 38 C.F.R. § 20.1304(c) (2011).  

The following issues  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.:  Service connection for a left knee disorder, to include as secondary to the service-connected right knee disorder and entitlement to a temporary total disability rating for convalescence disability due to surgery and physical therapy; and entitlement to a higher separate disability ratings for service-connected right knee arthritis and menisectomy, from August 13, 2010.  


FINDINGS OF FACT

1.  Prior to August 13, 2010, the Veteran's right knee disability is not manifested by flexion limited to 30 degrees.  

2.  From April 17, 2008, the effective date of service connection, the Veteran's right knee disability is manifested by symptomatic removal of semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003-5260 (2011).  

2.  The criteria for a separate 10 percent rating, and no higher, for a right knee menisectomy residuals, for symptomatic removal of semilunar cartilage, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in October 2007 and August 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Thereafter, the Veteran was granted service connection for a right knee disorder and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the October 2007 and August 2008 correspondence.  In addition, since the higher initial rating claim for a right knee disorder is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met.  

The duty to assist also has been fulfilled as medical records relevant to this matter have been requested and obtained and the Veteran was provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

In evaluating the Veteran's higher rating claim for the left knee, the Board also must consider a claimant's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Right Knee

The Veteran seeks a higher rating for his initial 10 percent disability rating for his right knee disability.  Service connection for right knee medial meniscus tear status post arthroscopic repair was granted in the August 2008 rating decision now on appeal and a 10 percent rating was granted, effective April 17, 2008, or the day after the Veteran's discharge from active duty.  The Veteran filed a Notice of Disagreement in August 2008 and has contended that the current rating does not accurately reflect the severity of his right knee disability.  

The Veteran's right knee disability has been rated under Diagnostic Code 5003-5260 for arthritis and limitation of flexion.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5003 in this case, is the diagnostic code for rating degenerative arthritis.  The second four digits after the hyphen, 5260 in this case, is the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.  

Degenerative arthritis established by X-ray findings is evaluated under Diagnostic Code 5003, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the code, as in this case, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran's right knee disability may also be rated under various other diagnostic codes, including the following:

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v.  Brown, 8 Vet. App. 202 (1995).  

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

Moreover, the VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)..  

Service treatment records show that the Veteran underwent a medial meniscectomy in March 2006 after injuring his right knee in September 2005 while stationed in Iraq.  A January 2006 service treatment record also indicated that an X-ray study showed joint effusion and degenerative changes to the patella.  An October 2007 statement signed by a Dr. J.D.G. stated that the Veteran was going to need an unloader brace for his right knee because of osteoarthritis as well as intermittent injections.  Dr. J.D.G. also noted that in the long-term the Veteran would need a total right knee replacement.  

Post-service, the Veteran underwent a VA examination in June 2008.  The Veteran complained that his right knee meniscus tear had grown progressively worse in spite of steroid injections.  He currently wore an uploader brace with continued pain in the right knee and restricted range of motion.  He also said that he could not stand for prolonged periods or climb stairs and that right knee pain increased with driving.  There were no reported episodes of dislocation, subluxation or locking and no effusion.  He also complained of stiffness in the right knee.  

On examination, the Veteran had an antalgic gait.  Range of motion findings for the right knee measured as follows: active and passive flexion to 100 degrees (with pain beginning at 100 degrees) and active and passive extension to -10 degrees (with pain beginning at -10 degrees).  There was additional limitation of motion caused by pain noted on repetitive use: flexion was to 90 degrees and extension to -5 degrees.  There was no ankylosis.  X-ray studies of the right knee showed osteoarthritic spurring posterior patella right joint space laterally, some medial joint space narrowing, and small joint effusion.  A magnetic resonance imaging (MRI) scan of the right knee showed degenerative joint disease, a possible tear of the meniscal root to the anterior horn of the medial meniscus, knee effusion, and probable prior arthroscopic surgery.  

In a signed statement received in January 2010, the Veteran stated that his right knee injury caused daily pain.  Before his right knee injury the Veteran said that he lived a very active lifestyle, enjoyed outdoor activities, and taught martial arts at his own studio.  He revealed that he could no longer enjoy outdoor activities, play sports, or stand or walk for even normal periods of time.  

VA treatment records dated from May 2010 to July 2010 show complaints of bilateral knee pain and a series of Hyalgan injections in both knees.  

The Board finds that a rating in excess of 10 percent assigned under Diagnostic Code 5003-5260 for arthritis and limitation of flexion, prior to August 13, 2010, is not warranted.  Specifically, there is no medical evidence of flexion limited to 30 degrees during the period from the grant of service connection on April 17, 2008 to August 12, 2010, to warrant a 20 percent disability rating under Diagnostic Code 5260.  The June 2008 VA examination showed flexion was to 100 degrees during active and passive range of motion.  

In addition, a higher or 20 percent rating under Diagnostic Code 5003 requires X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the rating of the right knee joint, so a rating in excess of 10 percent based on Diagnostic Code 5003 is not available.  

Therefore, a higher initial rating for the Veteran's right knee disability pursuant to Diagnostic Code 5003-5260 is not available for the period from April 17, 2008 to August 12, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected right knee disorder for the period from April 17, 2008 to August 12, 2010 under other diagnostic codes.  

In the June 2008 VA examination there is no evidence that the Veteran had limitation of extension to 10 or to 15 degrees to warrant a separate or higher rating.  Therefore, a separate or higher rating for the Veteran under Diagnostic Code 5261 is not warranted for the initial period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; VAOPGCPREC 9-2004 (September 17, 2004).  

There is also no medical evidence of subluxation or lateral instability of the right knee in the June 2008 VA examination to support a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  However, the Veteran is service connected for a right knee status post menisectomy as well as right knee arthritis.  Service treatment records noted above revealed a March 2006 right knee medial menisectomy.  The record clearly indicates that the Veteran's right knee disability status post medial meniscectomy is indicative of symptomatic removal of semilunar cartilage.  Therefore, under the circumstances of this case, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 5259 from the effective date of service connection, or April 17, 2008.  VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

The evidence also reflects that the Veteran has complained of pain and limitation of motion associated with his right knee.  The medical evidence for this initial period of the appeal indicates that the Veteran has been treated with a knee brace and a series of steroid injections.  The June 2008 VA examination considered the effects of painful motion.  The examiner estimated that additional limitation of motion on repetitive use still did not reflect degrees of flexion or extension that would result in a compensable rating.  The Board observes that the current 10 percent rating for arthritis and limitation of motion under Diagnostic Code 5003-5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance; in fact, Diagnostic Code 5003 mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  Accordingly, application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 in this case do not support the grant of any higher rating for the initial ratings herein assigned or affirmed for the period from April 17, 2008 to August 12, 2010.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also considered whether separate or higher ratings were warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee in the June 2008 VA examination to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  

The Veteran is competent to report his symptoms relating to right knee pain.  The Board is aware of the Veteran's assertions as to the severity of his right knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's statements as to the symptoms of his disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a higher initial rating for a right knee disability, as explained herein, except for the award of a separate 10 percent rating under Diagnostic Code 5259 in recognition of the fact that the Veteran has had cartilage surgically removed from his right knee.  However, for the reasons explained in more detail below in the Remand section, the Veteran's credible statements of pain lend added support to the remand of his higher rating claim for the period since his August 13, 2010 MRI scan.  

To the extent that the Veteran has asserted that he warrants an initial rating in excess of 10 percent for his right knee disability, the Board finds that the preponderance of the evidence for the period from April 17, 2008 to August 12, 2010, as explained herein, supports only a separate 10 percent rating for cartilage removal from the right knee.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is otherwise against a higher initial rating for the right knee for this initial rating period.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Whether a staged rating, see Fenderson, 12 Vet. App. at 126, is appropriate shall await the development and adjudication on remand of the Veteran's remaining claim for entitlement to a disability rating in excess of 10 percent for a right knee disability, specifically arthritis of the right knee, rated under Diagnostic Code 5003-5260 for arthritis and limitation of flexion, from August 13, 2010.  


ORDER

An initial disability rating in excess of 10 percent for a right knee arthritis, rated under Diagnostic Code 5003-5260 for arthritis and limitation of flexion, prior to August 13, 2010, is denied.  

A separate 10 percent rating, and no more, for a right knee menisectomy residuals, specifically status post menisectomy, rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, is granted from April 17, 2008, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

Concerning the Veteran's claim for service connection for a left knee disorder, the Board notes that a July 2010 rating decision denied service connection for left knee internal derangement and denied entitlement to a temporary total convalescence disability rating due to surgery and physical therapy.  In an August 2010 Notice of Disagreement (NOD), the Veteran objected to these denials.  He contended that his left knee disorder should be service-connected because it was aggravated by his in-service right knee injury, which has been service connected.  During his July 2011Board hearing, testimony about the Veteran's left knee disorder was entered into the record.  However, no Statement of the Case (SOC) has ever been issued to respond to the Veteran's effort to appeal his left knee claim, as noted in the August 2008 NOD.  Therefore, the Board must remand this issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Concerning the Veteran's claim for increased disability ratings, separately rated as 10 percent for arthritis and 10 percent for menisectomy residuals of the right knee from August 13, 2010, the evidence indicates that the Veteran's right knee disorder may have worsened.  For example, during his July 2011 Board hearing, the Veteran testified that a MRI scan done in August 2010 showed that he now had "bone on bone" contact in the right knee and that doctors had told him he would need a total right knee replacement in the future.  Indeed, The August 13, 2010 MRI scan of the right knee does show severe joint space narrowing which had progressed since a previous study with loss of joint space medially and bone to bone contact.  VA treatment records dated in October 2010 and May 2011 show that the Veteran is a candidate for total right knee replacement.  His wife also testified that during the previous year she had seen several changes due to his right knee disorder.  She said that he had difficulty walking, balancing, putting on his pants, and getting in and out of the shower and the car.  (See transcript at pp. 7-8, 12-13).  

Moreover, a March 2010 VA medical record indicated that a VA physician's assistant had told the Veteran to limit his walking and avoid walking on uneven ground to limit his knee pain.  While it is not clear from this record whether the examiner was referring to the right or the left knee, a recent October 2010 VA medical record noted additional loss of range of motion in the right knee.  It reflected that the Veteran's right knee had lost about five degrees of flexion and about three to four degrees of extension secondary to pain.  However, this VA medical record failed to refer to the baseline range of motion measurements to which it was making the comparison.  

While the Veteran underwent a VA examination of his right knee disability in June 2008, such examination was conducted nearly four years ago.  While the Board deems this examination to be adequate, and the other evidence of record up until August 2010 to be sufficient, VA must obtain a new medical examination where, as here, the evidence indicates that the Veteran's disability may have worsened since the last medical examination and where such examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  In this case, the August 13, 2010, MRI is the first definitive evidence that the Veteran's knee may have worsened since the June 2008 VA examination.  The Board, therefore, shall remand this issue so that the RO/AMC can schedule another VA examination to acquire an assessment of the current nature and extent of the Veteran's right knee disability.  

As noted above, while the undersigned left the record open for 60 days after the July 2011 Board hearing, during which the Veteran submitted many VA medical records and copies of correspondence from his physicians, some of these records were submitted without a waiver of initial RO consideration.  Thus, the Agency of Original Jurisdiction must review these materials in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Further, on remand the RO/AMC shall try to obtain and associate with the claims file any outstanding VA treatment records from the Mountain Home VA Medical Center (VAMC) in Tennessee, since October 2011, before adjudicating the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his left and right knee disorders.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file, in particular any records of treatment or evaluation from the Mountain Home VAMC, since October 2011.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, the RO/AMC shall schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination, and he or she shall note such review and identify important information gleaned therefrom in an examination report.  

The VA examiner must conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  

The examiner should also specify whether the Veteran has any instability in the right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.  

3.  The RO/AMC shall re-examine the Veteran's claim of entitlement to service connection for a left knee disorder, to include entitlement to a temporary total disability rating for convalescence disability due to surgery and physical therapy.  If no additional development is required, the RO/AMC should prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29, unless this matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the Notice of Disagreement.  If, and only if, the Veteran files a timely VA Form 9, Substantive Appeal should this issue be returned to the Board.  

4.  The RO/AMC shall then readjudicate the Veteran's claim for higher separate disability ratings for the service-connected right knee arthritis (10 percent) and menisectomy residuals (10 percent), from August 13, 2010.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


